Citation Nr: 0306040	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the spine, claimed as a residual of cold 
exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
syringomyelia. 

3.  Entitlement to an effective date earlier than April 22, 
1998, for the award of service connection for residuals of 
cold injury to both lower extremities.  

4.  Entitlement to an increased (compensable) evaluation for 
a shell fragment wound scar of the right dorsal region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946, and from August 1950 to July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for syringomyelia, whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for arthritis of the spine, claimed as 
a residual of cold exposure, and entitlement to an increased 
(compensable) rating for a shell fragment wound scar of the 
right dorsal region, will be addressed in the remand section 
of the decision. 

A review of the claims file reflects that the veteran has 
raised the issue of whether clear and unmistakable error, as 
defined by 38 C.F.R. § 3.105(a)(2002), was made in a May 6, 
1999 rating decision, wherein the RO awarded service 
connection for residuals of cold injury to both lower 
extremities and assigned a 10 percent evaluation, effective 
April 22, 1998.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action. 

In addition, in a statement to the RO, dated in December 
2000, the veteran indicated that he wanted to reopen his 
claim of entitlement to service connection for residuals of a 
back injury.  The current claim of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for arthritis of the spine, claimed as 
a residual of cold exposure is distinguished from the 
previous claim of service connection for residuals of a back 
injury.  The claim of whether new and material evidence has 
been submitted to reopen the claim of service connection for 
residuals of a back injury has not been developed for 
appellate review.  As such, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  On April 22, 1998, the RO received the veteran's original 
claim of entitlement to service connection for residuals of 
cold injury to both lower extremities.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 22, 
1998 for the award of service connection for residuals of 
cold injury to both lower extremities have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 1991 & Supp. 
2002); 38 C.F.R. §3.400(b)(2)(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  Furthermore, the Board is of the opinion 
that the new law and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation governing the case 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply).   



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The May 1999 rating decision, July 1999 statement of the 
case, supplemental statement of the cases, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the earlier effective date claim, the 
law applicable in adjudicating the appeal, and the reasons 
and bases for VA's decisions.  Furthermore, these documents 
outline the specific medical and lay evidence that were 
considered when the determination was made.  In a January 
2003 letter, the veteran was informed of the recent enactment 
of the VCAA, and was apprised of the evidence necessary to 
substantiate his claim of entitlement to an effective date 
earlier than April 22, 1998, for the award of service 
connection for residuals of cold injury to both lower 
extremities.  The RO requested that he identify any 
outstanding evidence that would substantiate his claim, and 
he was provided with copies of the appropriate release forms 
that he needed to return.  The RO noted that VA would make 
reasonable efforts to obtain relevant evidence; however, he 
was responsible for submitting the evidence.  As such, the 
Board finds that VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
and the evidence that VA was to acquire on his behalf, has 
been satisfied, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating the earlier effective date claim 
adjudicated herein.  Service medical records, correspondence 
from the veteran, and VA treatment records have been 
associated with the file and the veteran was afforded the 
opportunity to elect to provide testimony at a personal 
hearing.  The veteran has not identified any evidence which 
has a bearing on this case that has not been obtained. 

Analysis

The veteran seeks entitlement to an earlier effective date 
for the grant of service connection for residuals of 
frostbite due to cold injury of both lower extremities. VA 
laws and regulations state that, except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

Specifically, the effective date of an award of compensation 
based on an original claim is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of VA disability 
compensation benefits for reopened claims is the date of 
receipt of claim, or date entitlement arose, whichever is 
later, except as provided in 38 C.F.R. § 20.1304(b)(1).  See 
38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(r); see also 38 
C.F.R. § 3.400(q)(1)(ii).  The provisions of 38 C.F.R. § 
20.1304 (b)(1) (2002) are not applicable.

The veteran maintains that the effective date assigned for 
service connection for residuals of cold injury to both lower 
extremities should be at least September 16, 1993, the date 
of his VA treatment for frostbite of the feet at a VA medical 
center.

Service medical records are negative for any evidence of 
frostbite to the feet.  The first post-service treatment for 
residuals of frostbite to both feet was when the veteran was 
seen in a VA outpatient clinic in August 1993.  At that time, 
the veteran gave a history of having sustained frostbite 
injury to both feet during active service in Korea.  The 
veteran indicated that since that time, he had had episodic 
problems with both feet.  He was referred to the podiatry 
clinic.  The veteran was evaluated on September 16, 1993 at 
the general surgery clinic.  The impression was service-
connected frostbite injury.

The veteran's claim seeking entitlement to service connection 
and VA compensation benefits for residuals of cold injury to 
both lower extremities was received by the RO in Phoenix, 
Arizona on April 22, 1998.

In a May 1999 rating decision, the RO granted the veteran 
service connection for residuals of cold injury to both lower 
extremities, effective April 22, 1998.

Under the governing law, the effective date for a grant of 
service connection based on an original claim received more 
than one year after discharge from service is the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Since the veteran's original claim for service connection for 
residuals of a cold injury to both lower extremities was 
received more than a year after discharge from service, and 
was received after the date entitlement arose, the effective 
date of service connection is the date that the initial claim 
was received, which is April 22, 1998.  The Board notes that 
the initial claim for service connection for residuals of 
cold injury to both lower extremities was received April 22, 
1998 and the Board finds that the RO properly assigned April 
22, 1998 as the effective date of the grant of service 
connection.

The Board has considered the veteran's contentions that he is 
entitled to an earlier effective date based on VA 
treatment/evaluation of the disability at issue in 1993.  The 
Board notes that 38 C.F.R. § 3.157 (2002) provides that a 
report of medical evaluation of a condition may be considered 
an informal claim for claims for an increase in disability 
benefits or to reopen a previously denied claim.  No such 
provision exists for an original claim for service 
connection.  In this case, the veteran submitted an original 
claim for service connection for residuals of cold injury to 
both lower extremities on April 24, 1998.  Hence, 38 C.F.R. 
§§ 3.157 is not for application.  Further, while reporting a 
service-related medical history for treatment at that time, 
the veteran did not identify a VA benefit sought so as to 
constitute an informal claim under 38 C.F.R. § 3.155.

Since the laws and regulations do not provide for an 
effective date prior to April 22, 1998, an earlier effective 
date for service connection for residuals of cold injury to 
both lower extremities is not warranted.


ORDER

Entitlement to an effective date for service connection for 
residuals of cold injury to both lower extremities prior to 
April 22, 1998 is denied.


REMAND

Initially, the Board notes that the November 1997 and 
February 2001 rating decisions were not the first time that 
service connection had been denied for arthritis of the spine 
and syringomyelia, respectively.  In this regard, in a July 
1996 decision, the Board denied service connection for 
arthritis of the spine due to residuals of a cold injury.  
Therefore, the Board's July 1996 decision became final.  38 
U.S.C.A. § 7104(b) (West Supp. 2002); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2002). 

In addition, in a May 2000 decision, the RO denied 
entitlement to service connection for syringomyelia and the 
veteran was informed of the RO's decision that same month.  
The veteran did not appeal the May 2000 decision and that 
decision became final.  38 U.S.C.A. § 7105 (West. Supp. 
2002); 38 C.F.R. § 20.1103 (2002).  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, regardless of the RO's action, the 
Board must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim of service connection.  38 U.S.C.A. § 5108 (West 
1991); 
38 C.F.R. § 3.156(a) (2002).

In this regard, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that, when 
the Board addresses in its decision a question that has not 
yet been addressed by the agency of original jurisdiction 
(AOJ), the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case (SOC) 
provided to the veteran fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2002).  If not, the matter must be 
remanded to the AOJ to avoid prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, since the veteran has not yet been afforded 
an opportunity to present argument and/or evidence on the 
issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for arthritis of the spine and syringomyelia and 
because he has not been provided a SOC or supplemental 
statement of the case (SSOC) with respect to the issues of 
whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
arthritis of the spine, claimed as due to cold exposure, and 
syringomyelia, the Board will remand these issues to the RO 
to avoid the possibility of prejudice.  38 C.F.R. § 19.9 
(2002).

In the November 1997 rating decision, the RO recognized the 
prior July 1996 Board denial of the claim for service 
connection for arthritis of the spine, claimed as due to cold 
exposure, and appears to have found no new and material 
evidence to reopen the claim on the basis that the claim was 
not well-grounded.  This finding was continued in subsequent 
rating decisions.  The veteran must be afforded the 
opportunity to submit new and material "evidence" to serve 
as the basis for reopening the claim.  Similarly, while the 
RO appears to have reopened the claim for service connection 
for syringomyelia and denied the claim on de novo review in a 
February 2001 rating decision, the articulated basis for 
reopening the claim was a finding that the claim was well 
grounded.  The veteran must be afforded the opportunity to 
present new and material "evidence" to serve as the basis 
for reopening the claim.  Only if new and material evidence 
is submitted may a claim be reopened and adjudicated de novo, 
including on appellate review, with the opportunity for a 
grant of the benefits sought.

In light of the foregoing, this appeal is REMANDED to the RO 
for the following actions:

1.  The RO should adjudicate the issue of 
whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
arthritis of the spine, claimed as due to 
cold exposure, and to reopen the claim of 
entitlement to service connection for 
syringomyelia, providing the veteran 
notice of the applicable laws and 
regulations regarding new and material 
evidence, pursuant to 38 C.F.R. § 3.156 
(2002) and Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

2.  The RO should review the claims file 
and ensure that all notification and 
development action that may be required 
is completed.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475.

3.  The veteran should be afforded a VA 
skin examination to determine the 
severity of the veteran's service-
connected shell fragment wound scar of 
the right dorsal region.  Send the claims 
files to the examiner for review in 
conjunction with the examination and 
request the examiner to conduct a 
thorough evaluation, including all 
indicated studies and tests deemed 
necessary.  The examiner must indicate 
that a review of the claims files was 
made.  Request the examiner to quantify 
the degree of impairment caused by the 
disability.  Also request the examiner to 
include detailed rationale for his or her 
opinion.  The examiner should 
specifically indicate whether the scar of 
the right dorsal region is deep 
(associated with underlying tissue 
damage), superficial, unstable (frequent 
loss of covering of skin over the scar), 
or painful, whether it causes limitation 
of motion, whether it exceeds 6, 12, 72, 
or 144 square inches, and whether it 
limits the function of the veteran's 
right dorsal region, and if so, to what 
extent.  The examination report should be 
typed.

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



